DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	This action is response to applicant’s communication filed on 03/30/2022. Applicant’s arguments regarding prior art rejection have been considered, however they are not persuasive. Applicant argues that prior art does not explicitly disclose “the switch device further comprising:
a change unit configured to perform a change process of causing the target function unit to change the protocol being used, when an abnormality in the target function unit is detected in the operation monitoring process”. Examiner respectfully disagrees because Matsushita discloses “the switch device further comprising: a change unit configured (page 03; para 0015; a switch inherently has a change unit) to perform a change process of causing the target function unit to change the protocol being used, when an abnormality in the target function unit is detected in the operation monitoring process ( page 03; para 0015-The network connection device in such a system also includes a device extraction unit for extracting communication devices to be monitored, as in the case of the network management device, and a unit for monitoring the status of the communication devices. As Link down detecting means for determining the presence or absence of a link pulse communicated at a specific port to which the communication device is connected and abnormality notification means for notifying an abnormality when a link down occurs and a link down is detected. A protocol list used as information for extracting a communication device to be monitored is stored. The protocol stored in this list may be changed.).
	Therefore, the rejection has been maintained.

Allowable Subject Matter
                        3.         Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if overcome claim objection and rewritten in independent form including all of the limitations of the base claim and any intervening claims.          

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.         Claims 1-3, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. (US 2018/0324640, hereinafter Kaneko) in view of Matsushita (JP 2002-318735, hereinafter Matsushita).
	Regarding claims 1, and 8, Kaneko discloses:
a switch unit (para 0003 and 0024; vehicle mounted gateway) configured to relay an Ethernet frame between a plurality of function units installed in a vehicle (para 0005 and 0025; gateway relaying Ethernet frame between different units);
a monitoring unit configured to monitor predetermined data in the Ethernet frame (para 0023 and 0067; monitoring device monitors the frame); and
a specification unit configured to specify a protocol being used by a target function unit which is a function unit serving as a transmission source of the Ethernet frame (para 0005 and 0072; communication protocol).
Kaneko does not explicitly disclose that the specification unit is configured to specify the protocol based on a monitoring result of the monitoring unit, wherein the monitoring unit performs an operation monitoring process of selectively monitoring an operation of the target function unit according to a target protocol that is the protocol specified by the specification unit
Regarding claim 2, Kaneko further discloses wherein the monitoring unit, in the operation monitoring process, transmits a predetermined Ethernet frame according to the target protocol to the target function unit (para 0039 and 0064).
Regarding claim 3, Kaneko does not explicitly disclose wherein the monitoring unit, in the operation monitoring process, monitors a response frame, which is a response to the transmitted predetermined Ethernet frame, from the target function unit.
In an analogous art, Matsushita discloses wherein the monitoring unit, in the operation monitoring process, monitors a response frame, which is a response to the transmitted predetermined Ethernet frame, from the target function unit (page 3; last paragraph; monitoring response). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kaneko’s method and system by adding Matsushita's disclosure in order to analyze network conditions to improve the quality of service provided in the moving vehicle.
Regarding claim 7, Kaneko further discloses wherein the vehicle is a vehicle performing automated driving (para 0004; automated driving).
Regarding claim 9, Kaneko does not explicitly disclose a non-transitory computer readable storage medium storing a monitoring program to implement the steps of claim 1 and 8. 
In an analogous art, Matsushita discloses a non-transitory computer readable storage medium storing a monitoring program to implement the steps of claim 1 and 8 (para 0001). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kaneko’s method and system by adding Matsushita's disclosure in order to implement the method steps.
	
                                                         Conclusion		                      
5.         Applicant's arguments regarding amended limitations have been considered, however they are not persusive.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102. The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR system,
see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system,
contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative or access to the automated information
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462